DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on November 11, 2022 is acknowledged.  The traversal is on the ground(s) that:
Applicant respectfully disagrees as the restriction has not been properly established under MPEP §§ 803/806.04. For example, the Office has failed to properly establish a search burden. Applicant believes a search for Species II would substantially overlap with a search for Species I, in that many features shown in Fig. 2 correlate with features shown in Fig. 1, and are designated with the same reference numbers. (See Applicant's specification at paragraph [0036], for example). Applicant does not believe the species are obvious variants, but the restriction is improper for at least the above reasons. 

As noted in the Office action filed on October 6, 2022, separate classification of the different species (“For example, a search in B62D 15/021 would be required for Species II but not for Species I.”) is indicative of a serious burden. Because the search required for the diverse species is not entirely coextensive, and inasmuch as the diverse species differ in structure and operation, the patentability of each would likely turn on different grounds. Consequently, the search and examination of the entire application could not be made without serious burden on the Office. Applicant has not admitted that the diverse species are obvious variants, and inasmuch as the species are patentably distinct, the election requirement is proper. If applicant believes that the species are obvious variants of each other, then applicant should state so on the record.
The requirement is still deemed proper and is therefore made FINAL.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2022.
Specification
The abstract of the disclosure is objected to because (i) “system” should be changed to --systems-- in line 1, (ii) “andthe” should be changed to --and the-- in line 4, and (iii) “with with” should be changed to --with-- in line 4.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0006, line 4, “with with” should be changed to --with--.  
In paragraph 0007, line 1, “with with” should be changed to --with--.
In paragraph 0016, line 2, “may comprises” should be changed to --comprises-- or --may comprise--. 
In paragraph 0026, line 2, “stationary” should be changed to --a stationary--.
In paragraph 0026, line 5, “connected to” should be changed to --connected may be--.
In paragraph 0035, line 1, “srewing” should be changed to --screwing--.
In paragraph 0037, line 4, “in” should be changed to --on--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, “with with” should be changed to --with--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 5, “with with” should be changed to --with--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In line 7, “with with” should be changed to --with--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the female threaded portion of the steering knuckle" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  This rejection could be overcome by changing “the female” to --a female-- in lines 7-8.
Claim 20 recites the limitation "the female tapered or conical portion of the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since a female tapered or conical portion of the recess is not previously introduced. This rejection could be overcome by changing “and” to --having-- or --including-- in claim 19, line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graeuler (US 2016/0355065 A1) in view of LeBlanc, Sr. et al. (US 2005/0110235 A1). Graeuler teaches an assembly, comprising: a connection component / wheel carrier 3 comprising a recess 18 and a female threaded portion 10, a pin 7 partially received in the recess, and a connection member 5 comprising a male threaded portion 12, wherein the male threaded portion of the connection member is engaged with the female threaded portion of the connection component / wheel carrier and the connection member fixes the pin on the connection component / wheel carrier. The pin and the connection member are configured as separate members (Figs. 2 and 3). A symmetry axis of the pin is coaxial with a symmetry axis of the female threaded portion of the connection component / wheel carrier (Figs. 2 and 3). The connection member is partially disposed in and protrudes out of a hollow formed in the pin (Figs. 2 and 3). The female threaded portion of the connection component / wheel carrier defines an axial direction and an axial end portion of the connection member comprising the male threaded portion and protruding out of the hollow formed in the pin is fully received within the connection component / wheel carrier and does not protrude out of the connection component / wheel carrier (Figs. 2 and 3). The female threaded portion of the connection component / wheel carrier defines an axial direction and the hollow formed in the pin extends entirely through the pin along the axial direction (Figs. 2 and 3). The connection member is insertable into the hollow formed in the pin from an axial end of the pin protruding out of the recess formed in the connection component / wheel carrier, and the connection member fixes the pin on the connection component / wheel carrier (Figs. 2 and 3). The connection member includes an increased diameter portion 13 locking the pin to the connection component / wheel carrier in a tight fit. The recess formed in the connection component / wheel carrier comprises a female tapered or conical portion (paragraph 0013; claim 24). The pin comprises a male tapered or conical portion received in the female tapered or conical portion of the recess (paragraph 0013; claim 24). An inner diameter of the female threaded portion of the connection component / wheel carrier is smaller than a smallest diameter of the female tapered or conical portion of the recess (Figs. 2 and 3; paragraph 0013; claim 24). Graeuler does not explicitly teach that the “connection component” / “wheel carrier” 3  is a steering knuckle, as Graeuler does not use the term “steering”. LeBlanc, Sr. teaches a connection component / wheel carrier that is a steering knuckle (e.g., 40, 40’, 107). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a connection component / wheel carrier as taught by Graeuler steerable, as taught by LeBlanc, Sr., such that the connection component / wheel carrier is a steering knuckle and the pin is a steering pin (i.e., a pin that is part of a steerable assembly) so that an associated wheel “may be steered” (paragraph 0005; see also paragraph 0033) to thereby facilitate turning of a vehicle (paragraph 0005). Graeuler does not teach a male spherical joint portion. LeBlanc, Sr. teaches a male spherical joint portion (at 57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a pin as taught by Graeuler with a male spherical joint portion, as taught by LeBlanc, Sr., in order to provide the joint at the pin with more degrees of freedom. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graeuler (US 2016/0355065 A1) in view of LeBlanc, Sr. et al. (US 2005/0110235 A1) as applied to claim 9 above, and further in view of Dinakaran et al. (US 2008/0084042 A1). Graeuler does not teach the limitations of claim 10. Dinakaran teaches an increased diameter portion 46b of a connection member 46 that is received in a seat 48 formed by a shoulder portion 50 of a steering pin 20 enclosing a hollow 44. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Graeuler such that the increased diameter portion of the connection member is received in a seat formed by a shoulder portion of the pin enclosing the hollow, according to the known technique taught by Dinakaran, in order to make the assembly more compact. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graeuler (US 2016/0355065 A1) in view of LeBlanc, Sr. et al. (US 2005/0110235 A1). Graeuler teaches a suspension system, comprising: a connection component / wheel carrier 3 comprising a recess 18 and a female threaded portion 10; a pin 7 partially received in the recess; a connection member 5 comprising a male threaded portion 12; wherein the male threaded portion of the connection member is engaged with the female threaded portion of the connection component / wheel carrier and the connection member fixes the pin on the connection component / wheel carrier; and a suspension control arm 2. A vehicle wheel is mounted on the connection component / wheel carrier. Graeuler does not explicitly teach that the “connection component” / “wheel carrier” 3  is a steering knuckle, as Graeuler does not use the term “steering”. LeBlanc, Sr. teaches a connection component / wheel carrier that is a steering knuckle (e.g., 40, 40’, 107). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a connection component / wheel carrier as taught by Graeuler steerable, as taught by LeBlanc, Sr., such that the connection component / wheel carrier is a steering knuckle and the pin is a steering pin (i.e., a pin that is part of a steerable assembly) so that an associated wheel “may be steered” (paragraph 0005; see also paragraph 0033) to thereby facilitate turning of a vehicle (paragraph 0005). Graeuler does not teach a spherical joint between the pin and the suspension control arm. LeBlanc, Sr. teaches a spherical joint (at 57). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an invention as taught by Graeuler with a spherical joint between the pin and the suspension control arm, as taught by LeBlanc, Sr., in order to provide the joint at the pin with more degrees of freedom. Graeuler does not teach a drive shaft or a cardan joint. LeBlanc, Sr. teaches a drive shaft (e.g., 33 or 26) and a cardan joint (80, 81, 82). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a drive shaft and a cardan join as taught by LeBlanc, Sr. for an invention as taught by Graeuler “for transmitting drive from the power plant to the wheel units” (paragraphs 0002 and 0019). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graeuler (US 2016/0355065 A1) in view of LeBlanc, Sr. et al. (US 2005/0110235 A1) as applied to claim 15 above, and further in view of Freytag et al. (US 2007/0001416 A1). Graeuler does not teach a steering sensor. Freytag teaches a steering sensor 22 comprising a fixed sensor portion mounted on a suspension control arm 1 and a movable sensor portion 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a steering sensor as taught by Freytag for an invention based on the combined teachings of Graeuler and LeBlanc, Sr., as set forth above, in order to “detect the current swivel position of the wheel carrier” (abstract). Such a modification would naturally involve the movable sensor portion being mounted on the connection member, since the connection member 5 is at the center of the pin 7. The steering sensor in Freytag has a shaft with a single cardan joint 25b. However, double cardan shafts are well known in the art. For example, LeBlanc, Sr. teaches a double cardan shaft (e.g., shaft 26, which has cardan joints (80, 81, 82) at both ends – see Fig. 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a double cardan shaft, as in LeBlanc, Sr., for a shaft having a single cardan joint, as in Freytag, in order to similarly connect the movable sensor portion to the pin. MPEP §2143(I)(B). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 	
	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graeuler (US 2016/0355065 A1) in view of LeBlanc, Sr. et al. (US 2005/0110235 A1). Graeuler teaches an assembly, comprising: a connection component / wheel carrier 3 comprising a recess 18 having a female tapered or conical portion (paragraph 0013; claim 24); a pin 7 partially received in the recess; and a connection member 5 comprising a male threaded portion 12, and the connection member comprises an increased diameter portion 13 locking the pin to the connection component / wheel carrier in a tight fit; wherein the male threaded portion of the connection member is engaged with a female threaded portion 10 of the connection component / wheel carrier and the connection member fixes the pin on the connection component / wheel carrier. The pin comprises a male tapered or conical portion received in the female tapered or conical portion of the recess (paragraph 0013; claim 24), and an inner diameter of the female threaded portion of the connection component / wheel carrier is smaller than a smallest diameter of the female tapered or conical portion of the recess (Figs. 2 and 3; paragraph 0013; claim 24). Graeuler does not explicitly teach that the “connection component” / “wheel carrier” 3  is a steering knuckle, as Graeuler does not use the term “steering”. LeBlanc, Sr. teaches a connection component / wheel carrier that is a steering knuckle (e.g., 40, 40’, 107). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a connection component / wheel carrier as taught by Graeuler steerable, as taught by LeBlanc, Sr., such that the connection component / wheel carrier is a steering knuckle and the pin is a steering pin (i.e., a pin that is part of a steerable assembly) so that an associated wheel “may be steered” (paragraph 0005; see also paragraph 0033) to thereby facilitate turning of a vehicle (paragraph 0005). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614